El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El apelante fné acusado y convicto de un delito de abuso de confianza. Alega como único fundamento de este recurso que la acusación radicada .contra él no aduce liecbos constitu-tivos de delito público y que la corte a quo erró al no decre-tarlo así.
La acusación en cuanto és pertinente, dice así:
"El referido acusado, . . . ilegal, voluntaria, maliciosa y fraudu-lentamente, en ocasión de desempeñar el cargo de agente vendedor de Guillermo J. Kearney, se apropió, usándola en su propio beneficio y para fines ajenos al legítimo desempeño de su cargo como tal vende-dor, de la sxmia.de tres mil novecientos veinte dólares que en repre-sentación de Guillermo J. Kearney recibió en pago de la venta de 870 quiñi al es de azúcar, propiedad de dicho Guillermo J. Kearney, defraudando de esta manera al referido G-uillermo J. Koarney, en la suma ya. indicada de tres mil novecientos veinte dólares.” (Bastar-dillas nuestras.)
El delito imputádole al apelante aparece descrito en el Código Penal, así:
"§445. — Abuso de confianza, definición: — Constituye abuso de con-fianza la fraudulenta sustracción o malversación de bienes, por una persona a quien habían sido confiados.”
Arguye el apelante que la acusación es insuficiente para imputar un delito de abuso de confianza, toda vez que en la misma no se alega el elemento esencial de dicho delito o sea “que los dineros que se alega indebidamente usados fueron encomendados (entrusted) al acusado.” Oita en apoyo de su contención la decisión de este Tribunal en El Pueblo v. Saavedra, 42 D.P.R. 365.
En el citado caso se alegó que- el acusado actuaba como agente y depositario do cierta suma perteneciente a los espo-sos Saavedra; que las obligaciones del acusado eran deposi-tar, guardar y desembolsar dicho dinero por orden y bajo la dirección de dichos esposos; y, por último, que el acusado se *954apropió parte del dinero para su propio beneficio. La sen-tencia fue revocada. El Tribunal llegó a la conclusión de que la acusación era insuficiente, “pues no dice quién depositó el dinero en su poder, si fueron los expresados consortes u otra persona, pues aunque dice que el dinero pertenecía a ese matrimonio no expresa que tales consortes se lo entregaron para tenerlo a su disposición o quién se lo entregó para te-nerlo a la orden de esos consortes. La relación de confianza entre una persona y el acusado debe aparecer claramente de ■ la acusación. Debe expresarse quién puso el dinero en manos del acusado.” Vemos, pues, que la razón fundamental que tuvo la corte para considerar la acusación insuficiente fue que de ella no aparecía claramente la persona que babía puesto su confianza en el acusado.
La jurisprudencia sostiene que el elemento esencial y ca-racterístico del delito de abuso de confianza es que los bienes bayan llegado a poder de la persona que se los apropia por la confianza que otra persona puso en ella, por lo que tal re-lación de confianza debe aparecer claramente en la acusación, aunque no es necesario que sus detalles sean expuestos. 9 E.C.L. 1288. La alegación que se bizo en el caso de Saavedra de que éste “actuaba como agente depositario” de cierta suma, no era suficiente para establecer una relación fiduciaria entre Saavedra y otra persona que pudiera haberle confiado el dinero; y no era incompatible con el becbo de que Saave-dra se constituyera él mismo en depositario del dinero para entregarlo más tarde a un tercero.
La acusación en el caso de autos cumple a nuestro juicio con los requisitos esenciales del estatuto y se ajusta a la regla aplicada en el caso de Saavedra. Alega, en primer término, que el acusado desempeñaba el cargo de agente vendedor del señor Kearney. Esta es a nuestro juicio una alegación su-ficiente de la existencia de una relación fiduciaria entre Kear-ney, como principal, y el acusado, como agente vendedor de Kearney para la venta de azúcar. Alega, en segundo término, *955que encontrándose en el desempeño de dicho cargo de agente vendedor, el acusado se apropió de la suma de $3,920, la cual había recibido en pago del precio de venta de 870 quintales de azúcar, propiedad de Kearney. De esas alegaciones se desprende claramente que fué Kearney quien puso su con-fianza en el acusado cuando le entregó el azúcar para que lo vendiese y le entregase el precio de la venta cuando lo re-cibiera del comprador.
La acusación impugnada es suficiente para informar al acusado de la naturaleza del delito imputádole.

La sentencia debe ser confirmada.